Title: To James Madison from James Soucheiron, 1 April 1803
From: Soucheiron, James
To: Madison, James


					
						Respected Sir
						Barcelona the 1st. April 1803.
					
					Here inclosed I have the honour to hand you a Copy of the Circular last from Mr. OBrien Consul at 

Algiers, which Seems to be of some importance.
					Mr. Willis by his absence has left this place without a Consul, and I am in daily Expectation that the 

Minister in Madrid is Apprized of the Circumstance, & to whom I wrote Several Letters about it, will at Last 

Appoint some body to take the Charge of the Consulate Business, for Mr. Willis having Established the Custom of 

chargin nothing for his Consulate fees without any power from the Govt., the Captains would not readily comply with 

my charging them, which however is impossible for me, Especially as there is daily Expenses to 

incur, but of this I am not to talk to you now.  Mr. Pinckney is Acquainted with every thing.  I hope he 

will soon empower me to Charge something on Every Vessel.  I am with Respectfull Esteem Your most obt. & 

most humble Servant,
					
						In the absence of Mr. Willis
						James Soucheiron
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
